NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

ZAMONT JERELL BRANTON,             )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D19-1559
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 27, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Barbara Twine
Thomas, Judge.

Zamont Jerell Branton, pro se.


PER CURIAM.

             Affirmed. See State v. Roby, 246 So. 2d 566 (Fla. 1971); Lopez v. State,

135 So. 3d 539 (Fla. 2d DCA 2014); Calloway v. State, 914 So. 2d 12 (Fla. 2d DCA

2005); Hillman v. State, 410 So. 2d 180 (Fla. 2d DCA 1982); State v. Wilson, 203 So. 3d
192 (Fla. 4th DCA 2016); Williams v. State, 143 So. 3d 423 (Fla. 1st DCA 2014); Lopez

v. State, 833 So. 2d 283 (Fla. 5th DCA 2002).



VILLANTI, LUCAS, and SALARIO, JJ., Concur.